 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA
10
      JEREMY LAPACHET,
11                                                      No: 1:17-cv-01226-DAD-EPG
                    Plaintiff,
12           vs.                                        ORDER MODIFYING SCHEDULING
                                                        ORDER
13    CALIFORNIA FORENSIC MEDICAL
      GROUP, INC., et al.,                              (ECF No. 85)
14

15                  Defendants.

16

17
            Pursuant to the stipulation of the parties (ECF No. 85), and finding that good cause exists for
18
     modifying the Scheduling Order as requested by the parties, with some modifications,
19
            IT IS ORDERED that the Scheduling Order, entered on August 31, 2018 (ECF No. 76), is
20
     modified as follows:
21
            Event                                          New Date or Deadline
22          Mediation with Judge Raul Ramirez (ret.)       June 21, 2019
23          Fact Discovery Cut-off                         December 20, 2019

24          Expert Disclosure Deadline                     February 21, 2020
            Rebuttal Expert Disclosure Deadline            March 20, 2020
25
            Expert Discovery Cut-off                       May 29, 2020
26          Dispositive Motions filing deadline            June 26, 2020
27          Final Pretrial Conference                      November 9, 2020 at 1:30 p.m.
            Jury Trial (15-20 day estimate)                January 12, 2021, at 8:30 a.m.
28

                                                       1
 1            All other dates and aspects of the August 31, 2018, Scheduling Order (ECF No. 76) shall

 2   remain in effect.

 3            IT IS SO ORDERED.

 4

 5
     Dated:     February 15, 2019                             /s/
 6                                                     UNITED STATES MAGISTRATE JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       2
